Blandford, Justice.
The plaintiffs in error sued the defendant in error on a claim which they alleged that the county of Cobh was indebted to the county of Eulton. The action was brought in the name of the plaintiffs in error, as commissioners of the county of Eulton, against Stone, as ordinary of the county of Cobb. Upon demurrer the court dismissed the action. The plaintiffs then proposed to amend their declaration by striking out certain poi’tions thereof, which would leave the action as against the county of Cobb. We think, as decided by this court in the case of Arnett v. Commissioners of Decatur County, 75 Ga. 782, and also in the case of Bennett et ux. v. Walker et al., 64 Ga. 326, that the amendment was properly refused, as the effect of it would have been to have introduced a new party, which, under our code, cannot be done by way of amendment. The constitution of our State requires every county to sue, and be sued, in the name of the county, and when this is not done, the action cannot be sustained.
And the judgment is Affirmed